Memorandum:
The determination sanctioning petitioner for failure to comply with the job search requirements of a work experience program without good cause is supported by substantial evidence (see Matter of Gokey v Berlin, 73 AD3d 1472 [2010]; Matter of LaSalle v Wing, 256 AD2d 1243 [1998]; Matter of Bishop v New York State Dept. of Social Servs., 246 AD2d 391 [1998], lv denied 91 NY2d 813 [1998]). Contrary to petitioner’s contention, the sanctions imposed for her failure to comply with those requirements were proper (see Social Services Law § 131 [5]). We have considered petitioner’s remaining contentions and conclude that they are without merit. Present — Scudder, EJ., Smith, Lindley, Sconiers and Gorski, JJ.